

Exhibit 10.01


FIFTH AMENDMENT TO THE
RECEIVABLES FINANCING AGREEMENT


This FIFTH AMENDMENT TO THE RECEIVABLES FINANCING AGREEMENT (this “Amendment”),
dated as of September 3, 2020, is entered into by and among NUSTAR FINANCE LLC,
as Borrower (the “Borrower”), NUSTAR ENERGY L.P., as initial Servicer (the
“Servicer”) and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as a Lender, PNC, as a
Group Agent, and PNC, as Administrative Agent (in such capacity, the
“Administrative Agent”).


Capitalized terms used but not otherwise defined herein (including such terms
used above) have the respective meanings assigned thereto in the Receivables
Financing Agreement described below.


BACKGROUND


A. The parties hereto have entered into a Receivables Financing Agreement, dated
as of June 15, 2015 (as amended, restated, supplemented or otherwise modified
through the date hereof, the “Receivables Financing Agreement”).


B. Immediately prior to the execution of this Amendment, the parties hereto and
Mizuho Bank, Ltd. (“Mizuho”) are entering into a payoff letter, dated as of the
date hereof (the “Mizuho Payoff Letter”), whereby Borrower Obligations owing to
Mizuho are being paid in full and Mizuho is exiting the Agreement.


C. Concurrently herewith, the Borrower, the Servicer, the Group Agent as of the
date hereof and the Administrative Agent, are entering into that certain Fourth
Amended and Restated Fee Letter, dated as of the date hereof (the “Amended Fee
Letter”).


D. Concurrently herewith, the Borrower, the Servicer, the Group Agent as of the
date hereof and the Administrative Agent, are entering into that certain Amended
and Restated Letter Agreement re: Excluded Obligors (the “Amended Excluded
Obligor Letter Agreement”).


E. The parties hereto desire to amend the Receivables Financing Agreement as set
forth herein.


NOW, THEREFORE, with the intention of being legally bound hereby, and in
consideration of the mutual undertakings expressed herein, each party to this
Amendment hereby agrees as follows:


SECTION 1. Amendments to the Receivables Financing Agreement. The Receivables
Financing Agreement is hereby amended as follows:





--------------------------------------------------------------------------------



(a) The definition of “Base Rate” set forth in Section 1.01 of the Receivables
Financing Agreement is amended by deleting the reference to “Federal Funds Rate”
where it appears therein and substituting “Overnight Bank Funding Rate”
therefor.


(b) The definition of “Concentration Percentage” set forth in Section 1.01 of
the Receivables Financing Agreement is amended by deleting the chart therein and
substituting the following therefor:


Special Obligor
Special Concentration Limit
Valero Energy Corporation and subsidiaries
19%
Delek US Holdings, Inc. and subsidiaries
8%
Trafigura Group Pte. Ltd. and subsidiaries
7%



(c) The definition of “Facility Limit” set forth in Section 1.01 of the
Receivables Financing Agreement is amended and restated as follows:


“Facility Limit” means, at any time of determination, the aggregate Commitment
of all Committed Lenders, which as of September 3, 2020, is equal to
$100,000,000, as reduced from time to time pursuant to Section 2.02(e) or
increased pursuant to Section 2.02(g); provided, however, that at no time shall
any such increase cause the Facility Limit to exceed $200,000,000. References to
the unused portion of the Facility Limit shall mean, at any time of
determination, an amount equal to (x) the Facility Limit at such time, minus (y)
the Aggregate Capital.


(d) The definition of “LMIR” set forth in Section 1.01 of the Receivables
Financing Agreement is amended by deleting the reference to “0.00%” where it
appears therein and substituting “0.50%” therefor.


(e) The definition of “Scheduled Termination Date” set forth in Section 1.01 of
the Receivables Financing Agreement is amended and restated as follows:


“Scheduled Termination Date” means September 20, 2023, as such date may be
extended from time to time pursuant to Section 2.02(h).


(f) The definitions of “Federal Funds Rate” and “LIBOR Notified Termination
Date” in Section 1.01 of the Receivables Financing Agreement are each deleted in
its entirety.

(g) The following definitions are added to Section 1.01 of the Receivables
Financing Agreement in the appropriate alphabetical order:




2

--------------------------------------------------------------------------------



“Credit Agreement” means that certain Amended and Restated 5-Year Revolving
Credit Agreement, dated as of October 29, 2014, among NuStar Logistics, NuStar,
the lenders party thereto and JPMorgan Chase Bank, N.A., as administrative
agent.


“Overnight Bank Funding Rate” means for any day, the rate comprised of both
overnight federal funds and overnight eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the Federal Reserve Bank of New York (“NYFRB”), as set forth on
its public website from time to time, and as published on the next succeeding
Business Day as the overnight bank funding rate by the NYFRB (or by such other
recognized electronic source (such as Bloomberg) selected by the Administrative
Agent for the purpose of displaying such rate); provided, that if such day is
not a Business Day, the Overnight Bank Funding Rate for such day shall be such
rate on the immediately preceding Business Day; provided, further, that if such
rate shall at any time, for any reason, no longer exist, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error). If the Overnight Bank
Funding Rate determined as above would be less than zero, then such rate shall
be deemed to be zero. The rate of interest charged shall be adjusted as of each
Business Day based on changes in the Overnight Bank Funding Rate without notice
to the Borrower.


(h) Section 5.06 of the Receivables Financing Agreement is amended and restated
in its entirety as follows:


Section 5.06 Successor LMIR


(a) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Transaction Document, upon the occurrence of a Benchmark Transition
Event or an Early Opt-in Event, as applicable, the Administrative Agent and the
Borrower may amend this Agreement to replace LMIR with a Benchmark Replacement;
and any such amendment will become effective at 5:00 p.m. New York City time on
the fifth (5th) Business Day after the Administrative Agent has provided such
proposed amendment to all Group Agents, so long as the Administrative Agent has
not received, by such time, written notice of objection to such amendment from
Group Agents comprising the Majority Group Agents. Until the Benchmark
Replacement is effective, each advance, conversion and renewal of a Loan bearing
interest by reference to LMIR will continue to bear interest with reference to
LMIR; provided, however, that during a Benchmark Unavailability Period (i) any
pending selection of, conversion to or renewal of a Loan bearing interest by
reference to LMIR that has not yet gone into effect shall be deemed to be a
selection of, conversion to or renewal of the Base Rate with respect to such
Loan, and such Loan shall bear interest by reference to the Base Rate (rather
than by reference to LMIR), and (ii) all outstanding Loans bearing interest by
reference to LMIR shall automatically be converted to bear interest by reference
to the Base Rate at the expiration of the
3

--------------------------------------------------------------------------------



existing Interest Period (or sooner, if Administrative Agent cannot continue to
lawfully maintain such affected Loan bearing interest by reference to LMIR).


(b) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Transaction
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.


(c) Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (i) the
implementation of any Benchmark Replacement, (ii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iii) the commencement of any
Benchmark Unavailability Period. Any determination, decision or election that
may be made by the Administrative Agent or the Lenders pursuant to this Section
5.06 including any determination with respect to a tenor, rate or adjustment or
of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 5.06.


(d) Certain Defined Terms. As used in this Section 5.06:


(i) “Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LMIR for U.S.
Dollar-denominated credit facilities and (b) the Benchmark Replacement
Adjustment; provided that, if at any time the Benchmark Replacement as so
determined would be less than the Benchmark Replacement Floor, the Benchmark
Replacement will be deemed to be the Benchmark Replacement Floor for the
purposes of this Agreement.


(ii) “Benchmark Replacement Adjustment” means, with respect to any replacement
of LMIR with an alternate benchmark rate for each applicable Interest Period,
the spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) that has been
selected by the Administrative Agent and the Borrower (a) giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LMIR with the applicable Benchmark Replacement (excluding such
spread adjustment) by the Relevant Governmental Body or (ii) any evolving
4

--------------------------------------------------------------------------------



or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for such
replacement of LMIR for U.S. Dollar-denominated credit facilities at such time
and (b) which may also reflect adjustments to account for (i) the effects of the
transition from LMIR to the Benchmark Replacement and (ii) yield- or risk-based
differences between LMIR and the Benchmark Replacement.


(iii) “Benchmark Replacement Conforming Changes” means, with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).


(iv) Benchmark Replacement Date” means the earlier to occur of the following
events with respect to LMIR:


(A) in the case of clause (A) or (B) of the definition of “Benchmark Transition
Event,” the later of (x) the date of the public statement or publication of
information referenced therein and (y) the date on which the administrator of
the London Interbank Offered Rate for interbank deposits in Dollars (“USD
LIBOR”) permanently or indefinitely ceases to provide USD LIBOR; or


(B) in the case of clause (C) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.


(v) “Benchmark Replacement Floor” means the minimum rate of interest, if any,
specified for the LMIR or, if no minimum rate of interest is specified, zero.


(vi) “Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LMIR:


(A) a public statement or publication of information by or on behalf of the
administrator of USD LIBOR announcing that such administrator has ceased or will
cease to provide USD LIBOR, permanently or indefinitely, provided that, at the
time of such statement
5

--------------------------------------------------------------------------------



or publication, there is no successor administrator that will continue to
provide USD LIBOR;


(B) a public statement or publication of information by a Governmental Authority
having jurisdiction over the Administrative Agent, the regulatory supervisor for
the administrator of USD LIBOR, the U.S. Federal Reserve System, an insolvency
official with jurisdiction over the administrator for USD LIBOR, a resolution
authority with jurisdiction over the administrator for USD LIBOR or a court or
an entity with similar insolvency or resolution authority over the administrator
for USD LIBOR, which states that the administrator of USD LIBOR has ceased or
will cease to provide USD LIBOR permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide USD LIBOR; or


(C) a public statement or publication of information by the regulatory
supervisor for the administrator of USD LIBOR or a Governmental Authority having
jurisdiction over the Administrative Agent announcing that USD LIBOR is no
longer representative.


(vii) “Benchmark Unavailability Period” means, if a Benchmark Transition Event
and its related Benchmark Replacement Date have occurred with respect to LMIR
and solely to the extent that LMIR (as the case may be) has not been replaced
with a Benchmark Replacement, the period (x) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced LMIR (as the case may be) for all purposes hereunder in
accordance with this Section 5.06 and (y) ending at the time that a Benchmark
Replacement has replaced LMIR (as the case may be) for all purposes hereunder
pursuant to this Section 5.06.


(viii) “Early Opt-in Event” means a determination by the Administrative Agent
that U.S. Dollar-denominated credit facilities being executed at such time, or
that include language similar to that contained in this Section 5.06, are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace USD LIBOR.


(ix) “Relevant Governmental Body” means the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.


(x) “SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.


6

--------------------------------------------------------------------------------



(xi) “Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.


(i) Section 10.01 of the Receivables Financing Agreement is amended by (i)
deleting the “or” at the end of clause (r) therein, (ii) adding “or” after the
last “;” in clause (s) therein and (iii) adding a new clause (t) as follows:


(t) NuStar shall fail to satisfy the financial covenant set forth in Section
6.11 of the Credit Agreement as in effect on September 3, 2020; provided that,
if after September 3, 2020, Section 6.11 of the Credit Agreement (or any of the
defined terms used in connection with such covenant) is amended, modified or
waived, then the test set forth in this clause (t) or the defined terms used
therein, as applicable, shall, for all purposes of this Agreement, automatically
and without further action on the part of any Person, be deemed to be also so
amended, modified or waived, if at the time of the effectiveness of such
amendment, modification or waiver, each of the following conditions has been
satisfied: (i) each of the Administrative Agent and each Lender (or an Affiliate
thereof) is then a party to the Credit Agreement and have consented to such
amendment, modification or waiver, (ii) such amendment, modification or waiver
shall have become effective in accordance with the terms of the Credit Agreement
and (iii) if the lenders party to the Credit Agreement receive a fee or any
similar compensation (however defined or styled) in connection with such
amendment, modification or waiver (a “Credit Agreement Fee”), then on or before
such amendment, modification or waiver takes effect, the Borrower shall have
paid (or caused to be paid) to each Lender hereunder a corresponding fee (in
addition to all other fees and amounts otherwise payable to the Lenders
hereunder) in an amount equal to the Credit Agreement Fee that would have been
payable to such Lender if such Lender’s Commitment and Loans hereunder were
instead a “Commitment” and “Loans” of such Lender under (and as defined in) the
Credit Agreement;


(j) The Receivables Financing Agreement is amended by adding a new Section 11.11
as follows:


SECTION 11.11. LIBOR Notification. Section 5.06 (“Successor LMIR”) provides a
mechanism for determining an alternative rate of interest in the event that LMIR
is no longer available or in certain other circumstances. The Administrative
Agent does not warrant or accept any responsibility for and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
LMIR or with respect to any alternative or successor rate thereto, or
replacement rate therefor.


(k) Exhibit A to the Receivables Financing Agreement is amended and restated in
its entirety by Annex I attached hereto.


7

--------------------------------------------------------------------------------



(l) Schedule I to the Receivables Financing Agreement is amended and restated in
its entirety by Annex II attached hereto.

(m) Clause (D) of Schedule III to the Receivables Financing Agreement is deleted
in its entirety, and Clause (E) thereof is renamed Clause (D).


SECTION 2. Rebalancing of Capital. On the date hereof, the Borrower will repay a
portion of the outstanding Capital as set forth on the final flow of funds
memorandum provided by the Administrative Agent on the date hereof. The Borrower
hereby requests that PNC fund a Loan on the date hereof as set forth on the
final flow of funds memorandum provided by the Administrative Agent on the date
hereof. Such Loan shall be funded by PNC on the date hereof in accordance with
the terms of the Receivables Financing Agreement and upon satisfaction of all
conditions precedent thereto specified in the Receivables Financing Agreement;
provided, however, that, notwithstanding anything to the contrary in the
Receivables Financing Agreement, no Loan Request shall be required for the
amount specified in the flow of funds memorandum. For administrative
convenience, the Borrower hereby instructs PNC to fund the foregoing Loan by
paying the proceeds thereof directly to the accounts specified in the flow of
funds memorandum by PNC, to be applied as the foregoing repayment of Capital on
the Borrower’s behalf.


SECTION 3. Representations and Warranties of the Borrower and Servicer. The
Borrower and the Servicer hereby represent and warrant to each of the parties
hereto as of the date hereof as follows:


(a) Representations and Warranties. The representations and warranties made by
it in the Receivables Financing Agreement and each of the other Transaction
Documents to which it is a party are true and correct in all material respects
as of the date hereof unless such representations and warranties by their terms
refer to an earlier date, in which case they shall be true and correct in all
material respects on and as of such earlier date.


(b) Enforceability. The execution and delivery by it of this Amendment, and the
performance of its obligations under this Amendment, the Receivables Financing
Agreement (as amended hereby) and the other Transaction Documents to which it is
a party are within its organizational powers and have been duly authorized by
all necessary action on its part, and this Amendment, the Receivables Financing
Agreement (as amended hereby) and the other Transaction Documents to which it is
a party are (assuming due authorization and execution by the other parties
thereto) its valid and legally binding obligations, enforceable in accordance
with its terms, except (x) the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws from
time to time in effect relating to creditors’ rights, and (y) as such
enforceability may be limited by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in law or equity.


(c) No Event of Default. No Event of Default or Unmatured Event of Default has
occurred and is continuing, or would occur as a result of this Amendment or the
transactions contemplated hereby.
8

--------------------------------------------------------------------------------



SECTION 4. Effect of Amendment; Ratification. All provisions of the Receivables
Financing Agreement and the other Transaction Documents, as expressly amended
and modified by this Amendment, shall remain in full force and effect. After
this Amendment becomes effective, all references in the Receivables Financing
Agreement (or in any other Transaction Document) to “this Receivables Financing
Agreement”, “this Agreement”, “hereof”, “herein” or words of similar effect
referring to the Receivables Financing Agreement shall be deemed to be
references to the Receivables Financing Agreement as amended by this Amendment.
This Amendment shall not be deemed, either expressly or impliedly, to waive,
amend or supplement any provision of the Receivables Financing Agreement other
than as set forth herein. The Receivables Financing Agreement, as amended by
this Amendment, is hereby ratified and confirmed in all respects.


SECTION 5. Effectiveness. This Amendment shall become effective as of the date
hereof upon (a) receipt by the Administrative Agent of counterparts of this
Amendment duly executed by each of the parties hereto, (b) receipt by the
Administrative Agent of counterparts of the Amended Fee Letter duly executed by
each of the parties thereto, (c) receipt by the Administrative Agent of
counterparts of the Amended Excluded Obligor Letter Agreement and the Mizuho
Payoff Letter, each duly executed by each of the parties thereto and (d) the
Administrative Agent having received confirmation that the “Amendment Fee” set
forth in the Amended Fee Letter has been paid in accordance with the terms
thereof.


SECTION 6. Severability. Any provisions of this Amendment which are prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


SECTION 7. Transaction Document. This Amendment shall be a Transaction Document
for purposes of the Receivables Financing Agreement.


SECTION 8. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
e-mail transmission shall be effective as delivery of a manually executed
counterpart hereof.


SECTION 9. GOVERNING LAW AND JURISDICTION.


(a) THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS
THEREOF).


9

--------------------------------------------------------------------------------



(b) EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN NEW YORK CITY,
NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, AND EACH PARTY HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT THEY MAY
EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING. THE PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.


SECTION 10. Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Receivables Financing Agreement or any provision hereof
or thereof.


[SIGNATURE PAGES FOLLOW]
10


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized officers as of the date first above written.





NUSTAR FINANCE LLCBy:/s/ Thomas R. ShoafName:Thomas R. ShoafTitle:Executive Vice
President and Chief Financial Officer




NUSTAR ENERGY L.P.,as the ServicerBy:Riverwalk Logistics, L.P., its general
partnerBy:NuStar GP, LLC, its general partnerBy:/s/ Thomas R. ShoafName:Thomas
R. ShoafTitle:Executive Vice President and Chief Financial Officer







S-1


Fifth Amendment
Receivables Financing Agreement (NuStar)

--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION,as Administrative AgentBy:/s/ Imad NajaName:Imad
NajaTitle:Managing Director






PNC BANK, NATIONAL ASSOCIATION,as Group Agent for the PNC GroupBy:/s/ Imad
NajaName:Imad NajaTitle:Managing Director






PNC BANK, NATIONAL ASSOCIATION,as a Committed LenderBy:/s/ Imad NajaName:Imad
NajaTitle:Managing Director






PNC CAPITAL MARKETS LLC,as Structuring AgentBy:/s/ Imad NajaName:Imad
NajaTitle:Managing Director





S-2


Fifth Amendment
Receivables Financing Agreement (NuStar)


--------------------------------------------------------------------------------





ANNEX I


EXHIBIT A
Form of Loan Request


[Letterhead of Borrower]


[Date]


[Administrative Agent]


[Group Agents]


Re: Loan Request


Ladies and Gentlemen:


Reference is hereby made to that certain Receivables Financing Agreement, dated
as of June 15, 2015 among NuStar Finance LLC (the “Borrower”), NuStar Energy
L.P., as Servicer (the “Servicer”), the Lenders party thereto, the Group Agents
party thereto and PNC Bank, National Association, as Administrative Agent (in
such capacity, the “Administrative Agent”) (as amended, supplemented or
otherwise modified from time to time, the “Agreement”). Capitalized terms used
in this Loan Request and not otherwise defined herein shall have the meanings
assigned thereto in the Agreement.


This letter constitutes a Loan Request pursuant to Section 2.02(a) of the
Agreement. The Borrower hereby request a Loan in the amount of [$_______] to be
made on [_____, 20__] (of which $[___] will be funded by the PNC Group. The
proceeds of such Loan should be deposited to [Account number], at [Name, Address
and ABA Number of Bank]. After giving effect to such Loan, the Aggregate Capital
will be [$_______].


The Borrower hereby represents and warrants as of the date hereof, and after
giving effect to such Credit Extension, as follows:


(i) the representations and warranties of the Borrower and the Servicer
contained in Sections 7.01 and 7.02 of the Agreement are true and correct in all
material respects on and as of the date of such Credit Extension as though made
on and as of such date unless such representations and warranties by their terms
refer to an earlier date, in which case they shall be true and correct in all
material respects on and as of such earlier date;


(ii) no Event of Default or Unmatured Event of Default has occurred and is
continuing, and no Event of Default or Unmatured Event of Default would result
from such Credit Extension;


Exhibit A-1

--------------------------------------------------------------------------------



(iii) no Borrowing Base Deficit exists or would exist after giving effect to
such Credit Extension;


(iv) the Aggregate Capital will not exceed the Facility Limit; and


(v) the Termination Date has not occurred.


Exhibit A-2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this letter by its duly
authorized officer as of the date first above written.





Very truly yours,NUSTAR FINANCE LLCBy:Name:Title:




Exhibit A-3

--------------------------------------------------------------------------------



ANNEX II


SCHEDULE I
Commitments

PNC GroupPartyCapacityMaximum CommitmentPNCCommitted Lender$100,000,000PNCGroup
AgentN/A


